Citation Nr: 1130487	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-12 061	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a low back disorder also claimed as degenerative disc disease (DDD) of the spine.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for psychiatric disorder, claimed as depression with anxiety.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to June 1989.

These matters come to the Board of Veterans' Appeals (Board) on appeal of an August 2000 rating decision issued by the Montgomery, Alabama RO (Montgomery RO) and of an April 2006 rating decision issued in May 2006 by the Atlanta, Georgia RO (Atlanta RO).  In the August 2000 rating decision, the Montgomery RO determined that new and material sufficient to reopen the Veteran's previously-denied claim for DDD of the spine had not been received.  In the April 2006 rating decision, the Atlanta RO denied service connection for depression with anxiety.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.  Here, the Veteran has been diagnosed with schizophrenia, schizoaffective disorder, substance abuse and dependence, major depression, and anxiety.  Therefore, the third issue on the title page has been recharacterized in this fashion.

In May 2011, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge at the RO; a copy of the transcript is associated with the claims file.

The issues of entitlement to service connection for a low back disorder and for a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


FINDINGS OF FACTS

1.  In an unappealed July 1999 rating decision, the Atlanta RO determined that new and material evidence sufficient to reopen the Veteran's previously-denied claim for service connection for DDD of the spine had not been received.

2.  Evidence received since the July 1999 rating decision is so significant that it must be considered in order to fairly decide the merits of the claim for service connection for a low back disorder.

  
CONCLUSIONS OF LAW

1.  The July 1999 rating decision, determining that new and material evidence sufficient to reopen the Veteran's previously-denied claim for service connection for DDD of the spine, is final.  38 U.S.C.A. § 7105(b) (West 2000); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (1999-2000).

2.  As evidence received since the July 1999 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for a low back disorder also claimed as DDD of the spine, are met.  38 U.S.C.A. §§ 5108, 7105 (West 2000); 38 C.F.R. § 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, the June 2000 rating decision on appeal was issued prior to the enactment of the VCAA and the holding in Kent. 

Given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied claim for service connection for DDD of the spine, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to this issue have been accomplished.

II. Petition to Reopen

In an unappealed June 1994 rating decision, the Atlanta RO originally denied service connection for DDD of the spine, noting that available service records were negative for treatment or diagnosis of DDD of the spine and that, even though, the Veteran gave of history of low back pain during his separation examination, the clinical findings for the spine were normal on examination.  In June 1997, the Veteran sought to reopen his claim for a disorder manifested by low back pain.  And, in a January 1998 rating decision issued by the Atlanta RO, VA determined that new and material evidence adequate to reopen the Veteran's previously-denied claim for degenerative changes and diffuse disk bulging at L5-S1 had not been submitted.  This rating decision and its accompanying notice letter were returned to the sender (VA) and therefore, it did not become final.  In November 1998, the Veteran requested to open a claim for back pain.  In a July 1999 rating decision, the Atlanta RO again determined that new and material evidence adequate to reopen the Veteran's previously-denied claim for service connection for DDD of the spine had not been submitted, noting that, even though outpatient medical records showed treatment for neck and low back pain, there was still no evidence showing that the Veteran's neck and back disabilities were incurred in or aggravated by military service.  An October 1996 VA x-ray revealed DDD at L4-S1 and mild degenerative joint disease (DJD) of the sacroiliac joints, while a June 1997 VA outpatient record reflected a history of back pain greater than five years.  The Veteran was provided with notice of this decision and his appellate rights in a letter issued on July 14, 1999.  As the Veteran did not appeal the June 1994 or the July 1999 rating decisions, they became final as to the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.201, 20.1103.

Here, the Veteran's petition to reopen the previously-denied claim for service connection for a low back disorder was received by VA in June 2000.

Regarding petitions to reopen filed prior to August 29, 2001, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108 (2000).  New and material evidence is evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously-disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.

The Board has reviewed all the evidence of record, and for the reasons and bases set forth below, concludes that new and material evidence has been received to reopen the Veteran's claim for service connection for a low back disorder also claimed as DDD of the spine.  See 38 U.S.C.A. § 5108 (West 2000); 38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly-received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Because the basis of the prior final denial in July 1999 was that the evidence did not show that his low back disability was incurred in or aggravated by military service, in this case, the new and material must tend to show that the Veteran's low back disorder had its onset in service or within one year of the Veteran's discharge from service, if arthritis is found, and that it has been chronic since service.

During the May 2001 hearing, the Veteran testified that he worked in food service while in the Army and after his discharge from service.  He indicated that while in service he had been on two separate profiles for his back.  For the first one, he attempted to lift a pot of water by himself and when he got it up he had to drop it because his whole body locked up and he could not move.  He was taken to the infirmary and he was placed on profile for two weeks.  The second profile was given for muscle spasms in the lower back in 1980.  At that time, he was stationed on the Czech border and working in the dining facility for a tank unit.  He reported that he was still having problems with his back when he was discharged from service; that he continued to have back problems after his discharge from the military, but did not know that he could file a claim; and that he continues to receive treatment for his back problems.  

The evidence received since the July 1999 denial includes the Veteran's May 2011 hearing testimony and additional treatment records reflecting continuing treatment of a low back disorder diagnosed as DDD and DJD of the lumbosacral spine.  The Board finds that this additional evidence is neither cumulative nor duplicative of evidence previously of record nor was it previously considered by agency adjudicators, and as such it is "new."  Thus, the new evidence now includes testimony tending to show that the Veteran had back problems in service for which he was placed on profiles; that it is likely that his current disorders of the lumbosacral spine had their onset in service; and that he has had continuing treatment for his back problems, which have gotten progressively worse.  Thus, the Board finds that this evidence material and is so significant that it must be considered in order to fairly decide the merits of the claim for service connection for a low back disorder.  Accordingly, the Board concludes that the criteria for reopening the claim for service connection for a low back disorder also claimed as DDD of the spine are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence sufficient to reopen a claim for service connection for a low back disorder also claimed as DDD of the spine has been received, the Veteran's previously-denied claim is reopened, to this extent, the appeal is granted.



REMAND

In view of the Board's decision to reopen the Veteran's claim for service connection for a low back disorder, the claim should be considered on the merits, in the first instance, to avoid any prejudice to the Veteran.  The Board also finds that additional development of this claim and the other on appeal is warranted.

Initially, the Board points out that only selected service personnel and service treatment records appear to have been associated with the claims file.  Here, the record reflects that the Veteran's service medical record was lost at the overseas command and he arrived at Fort Benjamin Harrison, Indiana, without the record.  Available service personnel records reflect that he was a cook/food specialist most of the time he served on active duty; that he was stationed in Germany from April 1978 to the end of March 1981 and again beginning in May 1985.  The Veteran's March 1989 report of medical history at separation shows that he complained of recurrent back pain, frequent trouble sleeping, depression and excessive worry, and nervous trouble.  The March 1989 separation examiner annotated that the Veteran had muscular low back pain, frequent "trouble sleeping/depression/nervous" secondary to separation proceedings.  On remand, VA should make another attempt to obtain any missing service treatment records, to include records from Graff Hospital in Germany for treatment of muscle spasms to his lower back in April 1979 or 1980, and a copy of the appellant's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ).  Such records may contain copies of the physical profiles mentioned by the Veteran or indicate whether he was having psychiatric problems prior to separation, which led to him being discharged early.  

Moreover, the Board notes that, during a July 1997 VA outpatient visit, the Veteran indicated that he was applying for Social Security disability benefits and, during his May 2011 hearing, he testified he was receiving Social Security disability benefits; however, no Social Security Administration (SSA) records have been associated with the claims file.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  Thus, the Board finds that the VA should obtain and associate with the claims file copies of any SSA disability determination and all records underlying any such determination.

Also during his testimony, the Veteran asserted that his current depression with anxiety is due to (secondary to) neck and low back pain.  As such, the service-connection claim for a psychiatric disorder is inextricably intertwined with his service-connection claim for a low back disorder.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered until both are adjudicated).  Thus, on remand, examination and opinions are needed with regard to the nature and etiology of the claimed disorders.

Prior to examination, outstanding VA and private treatment records should be sought and added to the record.  In this regard, the Board notes that the Veteran indicated that he has been incarcerated three or four times; however, the claims file only contain some medical records from the Georgia Department of Corrections dated from November 6, 1992 to September 20, 1993, showing complaints of back pain.  The claims file also contains discharge summary for the period from July 28, 2002 to August 14, 2002 from the West Central Georgia Regional Hospital.  It is unclear whether there are outstanding private treatment records that should be sought.  Hence, on remand, VA should request that the Veteran provide authorization to enable it to identify and obtain private medical records not already associated with the record.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992).

In addition, the claims file contains some VA treatment records, but it is clear that there are outstanding VA treatment records that should be sought and obtained on remand.  Currently, the claims file contains treatment records dated from October 30, 1996 to August 1, 1997, and from October 14, 1998 to October 28,1998, from the Dublin, Georgia VA Medical Center (VAMC); dated from April 29, 1999 to August 2, 2000 from the Montgomery, Alabama VAMC; dated from February 22, 2001 to June 20, 2001 from the Birmingham, Alabama VAMC; dated from May 17, 2005 to September 21, 2005, from January 18, 2006 to January 25, 2006, from January 24, 2007 to January 25, 2007, and from February 3, 2009 to March 2, 2009 from the Central Alabama VA Healthcare System.  On remand, VA should request that, since his discharge from service, the Veteran identify the dates and the VA medical facilities where he was treated for the claimed disorders.

Finally, the Board notes that, in an accompanying statement to his January 2001 VA Form 9 with regard to his new and material claim, the Veteran requested a local, not a Board, hearing at the RO.  An RO hearing was scheduled for March 8, 2001, but the Veteran failed to appear and requested that his hearing be rescheduled as there was a conflict with a medical appointment at the VAMC.  Even though good cause was shown, it does not appear that his RO hearing was rescheduled.  Although his claim has been reopened, on remand, VA should clarify whether he still wants an RO hearing.

Accordingly, the case is REMANDED for the following action:

1.  Make an attempt to obtain copies of the Veteran's service treatment records, to include record from Graff Hospital in Germany for treatment of muscle spasms to his lower back in April 1979 or 1980, and of his OMPF and/or MPRJ.  In doing so, VA should contact the National Personnel Records Center (NPRC), the Department of the Army, and any other appropriate records repository.  In contacting any records custodian, provide a copy of the Veteran's DD Form 214.  

VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's active duty in the Army until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  Copies of all requests/responses should be associated with the claim file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Request from SSA copies of any determinations and all records underlying any such determinations submitted or obtained in support of any claim for disability/
supplemental income benefits by the Veteran or on his behalf.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter and ask him if he still wants an RO hearing.  If he does, schedule him for a hearing.  Also request that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims remaining on appeal that is not already of record.  Specifically request that the Veteran identify all healthcare providers, both VA and private, who have treated him for any back problems and any psychiatric disorder(s), since June 7, 1989.  In particular, he should provide information on where he has been incarcerated since June 7, 1989 and give authorization to enable VA to obtain any additional medical records.  Obtain all outstanding records of evaluation and treatment of the Veteran from the Dublin, Birmingham and Montgomery VAMCs, from the Central VA Healthcare System, and from any other VA medical facility or private healthcare provider not already of record.  The Veteran should be notified that he may submit this evidence in support of his claims.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completion of 1, 2, and 3 above, schedule the Veteran for a VA spine examination to ascertain the nature and etiology of any low back disorder found on examination, to include DDD and DJD of the lumbosacral spine.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to each diagnosed low back disorder, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder was first manifest during active duty, or is the result of any injury suffered or disease contracted during active duty.  If arthritis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty ending on June 7, 1989.  In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's testimony and contentions, his service personnel and treatment records, his post-service private and VA medical records. 

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why

5.  After completion of 1, 2, 3, and 4 above, arrange for the Veteran to undergo a VA psychiatric examination in order to determine the nature and etiology of any psychiatric disorder(s) which may be present.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any further indicated tests and studies (to include psychological studies, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should identify all current psychiatric disorder(s) found.  With respect to each psychiatric diagnosis, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder: (1) had its onset in or is otherwise related to the Veteran's period of active duty or (2) was caused, or is aggravated (worsened), by any low back disorder and not due to the natural progression of the psychiatric disorder.  If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from the aggravation.  If a psychosis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty ending on June 7, 1989.  In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's testimony and contentions, his service personnel and treatment records, his post-service private and VA medical records. 

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the Veteran's claims for service connection, in light of all pertinent evidence and legal authority.  In adjudicating the claims, all applicable theories of entitlement to service connection should be considered, to include on a direct, presumptive or secondary basis, as appropriate.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


